DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 10-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-VII, as set forth in the Office action mailed on 02/10/2022, is hereby withdrawn and claims 10-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter wherein the first layer of reinforcing fiber has a second portion arranged on said first end face of said core and extending from said first end face further toward said profile leading edge, such that said second portion forms a portion of said first flange that faces said profile leading edge.
In the closest prior art, Tobin (U.S. Pre-Grant Publication No. 2018/0238301) teaches a shear web for stiffening a wind turbine rotor blade, the shear web comprising: a first flange (37; figure 9) configured to connect to a first half-shell (20; figure 8) of the wind turbine rotor blade (16); a second flange (39) configured to connect to a second half-shell (22) of the wind turbine rotor blade; a core (30) extending over a height (44) of the shear web; said core having a first end face (33; figure 9) configured to face the first half-shell (as shown; figures 8, 9), a second end face (35) configured to face the second half-shell (as shown; figures 8, 9), a front side face (43) configured to face a profile leading edge (24) of the wind turbine rotor blade, and a rear side face (45) configured to face a profile trailing edge (26) of the wind turbine rotor blade (as shown; figures 8, 9);	a first layer of reinforcing fibers (38) having a first portion, which is arranged on said rear side face of said core (portion of layer 38 extending along side 45; figure 9); and a second layer of reinforcing fibers (36) having a first portion, which is arranged on said front side face of said core (portion of layer 36 extending along side 43 of core 30; figure 9), and a second portion arranged on said second end face of said core and extending from said second end face of said core further toward said profile trailing edge, such that said second portion forms a portion of said second flange that faces said profile trailing edge (portion of 36 forming end portion 46 forming flanges 48; figure 9).
However, Tobin does not teach wherein the first layer of reinforcing fiber has a second portion arranged on said first end face of said core and extending from said first end face further toward said profile leading edge, such that said second portion forms a portion of said first flange that faces said profile leading edge.
In another close prior art, Overgarrd (U.S. Patent No. 8,828,172) teaches a shear web for stiffening a wind turbine rotor blade, the shear web comprising: a first flange (the flange of shear web 10 on the suction side; figure 6) configured to connect to a first half-shell (13; figure 2) of the wind turbine rotor blade (5); a second flange (the flange of shear web 10 on the pressure side; figure 6) configured to connect to a second half-shell (15) of the wind turbine rotor blade; a core (10) extending over a height of the shear web; said core having a first end face (23) configured to face the first half-shell (as shown; figures 2, 6), a second end face (24) configured to face the second half-shell (as shown; figures 2, 6), a front side face (22) configured to face a profile leading edge (9) of the wind turbine rotor blade, and a rear side face (21) configured to face a profile trailing edge (11) of the wind turbine rotor blade (as shown; figures 2, 6); a first layer of reinforcing fibers (26) having a first portion, which is arranged on said rear side face of said core (portion of shear web 26 on surface 21; figure 9),  a second layer of reinforcing fibers (27) having a first portion, which is arranged on said front side face of said core (portion of shear web 27 on surface 22; figure 9), and a second portion arranged on said second end face of said core and extending from said second end face of said core further toward said profile trailing edge, such that said second portion forms a portion of said second flange that faces said profile trailing edge (portion of shear web 27 on top surface 23 forming the flange for the suction side; figure 6).
Overgaard also does not teach a second portion arranged on said first end face of said core and extending from said first end face further toward said profile leading edge, such that said second portion forms a portion of said first flange that faces said profile leading edge.

Claims 2-19 are also allowed by virtue of their dependency on claim 1.

Claim 20 also contains the same allowable subject matter of claim 1.

No prior art of record sufficiently teaches the allowable subject matter and therefore it would not have been obvious to modify the prior arts to create the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christiansen (U.S. Pre-Grant Publication No. 2019/0145383) teaches a shear web having a ply forming flanges for connection with blade shells.
Griesel (U.S. Pre-Grant Publication No. 2014/0064980) also teaches a shear web having a ply forming flanges for connection with blade shells.
Rodwell (U.S. Pre-Grant Publication No. 2020/0095978) also teaches a shear web having a ply forming flanges for connection with blade shells.
McKague Jr. (U.S. Patent No. 6,520,706) also teaches a shear web having a ply forming flanges for connection with blade shells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745